FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 26, 2020

                                            No. 04-20-00415-CV

                                         In re Douglas HEDRICK

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       On August 20, 2020, relator filed a petition for a writ of mandamus and a motion for
temporary relief. On August 21, 2020, relator filed a motion asking this court to copy the
appellate record from appellate cause number 04-20-00107-CV to this appellate cause number.
Relator’s motion to copy the appellate record from 04-20-00107-CV to 04-20-00415-CV is
GRANTED.

        The court has considered relator’s mandamus petition and motion for temporary relief
and determined that relator is not entitled to the relief requested. Therefore, relator’s mandamus
petition and motion for temporary relief are DENIED. See TEX. R. APP. P. 52.8.

           It is so ORDERED on August 26, 2020.


                                                                      _____________________________
                                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26 day of August, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz,
                                                                      Clerk of Court



1This proceeding arises out of Cause No. 2016-CI-00267, styled JBRF, LLC; Lonestar Handgun, LLC; and Joshua
Felker v. Douglas Hedrick, filed in the 166th Judicial District Court, Bexar County, Texas; however, the Honorable
Mary Lou Alvarez, presiding judge of the 45th Judicial District Court, Bexar County, Texas, signed the order
challenged in this proceeding.